PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of					:
Apte, et al.						:
Application No. 16/115,542			             :       DECISION ON PETITION
Filing Date: August 28, 2018 				:
Attorney Docket No. 126317-5036-US
	                                                           
	

This is a decision on the renewed petition under 37 CFR 1.137(a), filed March 23, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file an inventor’s Oath or Declaration or Substitute Statement as required by the Notice Requiring Inventor’s Oath or Declaration mailed September 16, 2020, no later than payment of the issue fee. Applicant paid the issue fee on December 16, 2020. As such, the application became abandoned on December 17, 2020.  The Office mailed a Notice of Abandonment on December 21, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a proper Substitute Statement in Lieu of an Oath or Declaration for Joint Inventor Juan P. Bustamante, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay.

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision may be directed to Paralegal Specialist Debra Wyatt at (571)272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET